               Case 21-10143-PDR          Doc 25    Filed 01/13/21    Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov


IN RE:                                                      Case No. 21-10143-PDR

GRATITUDE TRAINING, LLC                                     Chapter 11

         Debtor-in-Possession,
                                      /

                          DEBTOR’S RESPONSE TO CLERK’S
                     NOTICE OF INCOMPLETE FILINGS DUE (DE 16)

         GRATITUDE TRAINING, LLC (the “Debtor”) by and through its undersigned counsel,

files this Response’s to Clerk’s Notice of Incomplete Filings Due (DE 16), and in support thereof,

states as follows.

         1.     The Debtor filed for bankruptcy pursuant to 11 U.S.C. Chapter 11 on January 8,

2021 (DE 1).

         2.     On January 11, 2021, the Bankruptcy Clerk filed a Notice of Incomplete Filings

Due (the “Notice”) (DE 16).

         3.     The Notice stated that the Statement of Financial Affairs had not been filed with

the Voluntary Petition.

         4.     The Statement of Financial Affairs was included with the Voluntary Petition (see

pages 337 through 345 of Docket Entry 1).

         5.     The Notice further stated that the Chapter 11 Case Management Summary (the

“Case Management Summary”) needed to be filed on the earlier of three (3) business days after

the petition date, or one business day before the first scheduled hearing on any motion.

         6.     The Case Management Summary was filed on the petition date of January 8, 2021

(see Docket Entry 8).
                                            Page 1 of 2
                 Case 21-10143-PDR        Doc 25     Filed 01/13/21    Page 2 of 4




          WHEREFORE, the Debtor is compliant with the filing requirements stated in the Clerk’s

Notice.

Dated: January 13, 2021
                                                      VAN HORN LAW GROUP, P.A.
                                                      330 N Andrews Ave., Suite 450
                                                      Fort Lauderdale, FL 33301
                                                      Telephone: (954) 765-3166
                                                      Facsimile: (954) 756-7103
                                                      Email: Chad@cvhlawgroup.com

                                                   By: /s/ Chad Van Horn, Esq.
                                                      Chad Van Horn, Esq.
                                                      Florida Bar No. 64500


                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was sent to the following

parties in the manner so stated this 13th day of January 2021.

VIA CM/ECF

Office of the U.S. Trustee                            USTPRegion21.mm.ecf@usdoj.gov

Howard S. Toland, Esq.                                htoland@mitrani.com.

VIA U.S. MAIL

See attached Master Service List

Dated: January 13, 2021

                                                      VAN HORN LAW GROUP, P.A.
                                                      330 N Andrews Ave., Suite 450
                                                      Fort Lauderdale, FL 33301
                                                      Telephone: (954) 765-3166
                                                      Facsimile: (954) 756-7103
                                                      Email: Chad@cvhlawgroup.com

                                                   By: /s/ Chad Van Horn, Esq.
                                                      Chad Van Horn, Esq.
                                                      Florida Bar No. 64500



                                            Page 2 of 2
                       Case 21-10143-PDR   Doc 25     Filed 01/13/21   Page 3 of 4

Gratitude Training LLC 21-10143     Stripe.com                           Florida Department of Revenue
Master Service List 1/12/2021       510 Townsend Street                  Bankruptcy Section
                                    San Francisco CA 94103-4918          PO Box 6668
                                                                         Tallahassee, FL 32314-6668


American Express                    SVAP Pompano Citi Centre LP          Gratitude Training LLC
PO Box 650448                       302 Datura St Ste 100                3901 NE 25th Avenue
Dallas, TX 75265-0448               West Palm Beach FL 33401-5402        Lighthouse Point FL 33064



AmTrust North America               TD Bank NA                           Office of the US Trustee
800 Superior Avenue E               PO Box 84037                         51 SW First Avenue, Room 1204
Cleveland OH 44114-2613             Columbus GA 31905-4037               Miami FL 33130



Clifford Jacquess                   Tiona Peeler                         Chad Van Horn, Esq.
4474 Forests Trail                  428 Breezewood Drive                 Van Horn Law Group, P.A.
Evergreen CO 80439-5812             Charlotte NC 28262-1456              330 N. Andrews Avenue #450
                                                                         Ft. Lauderdale, FL 33301


Ford Motor Company                  US Small Business Administration     West Palm Realty Associates
1 American Road                     South Florida District Office        PO Box 1026
Dearborn MI 48126-2701              51 SW 1st Ave., Suite 201            Melville NY 11747-0026
                                    Miami, FL 33103


Guillermo Loen                      Attorney General                     Newtek Small Business Finance
13976 SW 42nd Street                U.S. Attorney’s Office               c/o Howard S. Toland, Esq.
Davie FL 33330-5733                 99 NE 4th Street                     1200 Weston Rd Penthouse
                                    Miami, FL 33132                      Weston FL 33326-1987


Newtek Small Business Finance LLC   Administrator                        Margie Ann Zawistowski
1981 Marcus Avenue Ste 130          Small Business Administration        9225 SW 18th Road
New Hyde Park NY 11042-2060         409 3rd Street, SW                   Boca Raton FL 33428-2010
                                    Washington DC 20416


PNC National Association            Internal Revenue Service             Michael Sochko
2730 Liberty Avenue                 PO Box 21126                         233 Beverly Road
Pittsburgh PA 15222-4704            Philadelphia PA 19914                West Palm Beach FL 33406-4729



Pure Health Solutions Inc.          IRS - Insolvency Unit                Summer Zawitoswski
PO Box 5066                         7850 SW 6th Court                    9225 SW 18th Road
Hartford CT 06102-5066              Mail Stop 5730                       Boca Raton FL 33428-2010
                                    Plantation FL 33324
                    Case 21-10143-PDR   Doc 25   Filed 01/13/21   Page 4 of 4



Anna Katerina Tischenko
7103 SW 92nd Street
Pinecrest FL 33156-1616



Ernesto Almanza
50 Minorca Ave Apt 1803
Coral Gables FL 33134-4574



Jose Ortiz
1565 SW Flagami Road
Port Saint Lucie FL 34953-4343
